Citation Nr: 9908066	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for migraines, claimed 
as secondary to service-connected somatoform disorder.  

2.  Entitlement to service connection for esophageal reflux 
disease, claimed as secondary to service-connected somatoform 
disorder.  

3.  Entitlement to a compensable evaluation for non-specific 
dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1988.  This appeal arises from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The RO denied service connection for eczema in a September 
1992 rating decision.  The veteran was notified was that 
decision in October 1992.  The RO issued a statement of the 
case as to the issue of service connection for eczema in 
February 1995.  The veteran did not thereafter perfect her 
appeal as to this issue by the submission of a timely filed 
substantive appeal.  In December 1996 the veteran stated that 
she believed her eczema was aggravated in service.  In August 
1997 the RO denied the veteran's request to reopen her claim 
for service connection for eczema.  A statement of the case 
as to this matter was issued in April 1998.  The veteran did 
not thereafter perfect her appeal as to this issue by the 
submission of a timely filed substantive appeal.

The veteran sent a letter and additional evidence directly to 
the Board in March 1999.  The letter included waiver of 
consideration of the additional evidence by the RO.  In her 
letter the veteran stated that she had already filed a notice 
of disagreement with the RO's decision assigning a 10 percent 
rating for somatoform disorder and she raised the issue of an 
earlier effective date for service connection for somatoform 
disorder.  She requested a separate rating for her somatoform 
disorder and angioneurotic edema.  She again raised the issue 
of service connection for eczema.  The issue of service 
connection for eczema, the issue of an earlier effective date 
for service connection for a somatoform disorder, and the 
issue of an increased evaluation for a somatoform disorder 
are referred to the RO for appropriate action.


REMAND

Service connection was granted for a somatoform disorder by a 
rating action dated in September 1998.  The only disabilities 
which were listed in conjunction with her somatoform disorder 
were angioneurotic edema and anxiety.  The veteran has pre-
sented evidence that her esophageal reflux disease and 
migraines may be associated with her service-connected 
somatoform disorder.  She has also indicated that her 
service-connected non-specific dermatitis is related to 
stress and anxiety.

The veteran's claims for service connection for esophageal 
reflux disease and migraines and a higher rating for non-
specific dermatitis are inextricably intertwined with the 
claim she has raised for a higher evaluation for her 
somatoform disorder.  These claims are inextricably 
intertwined because the evaluation for a somatoform disorder 
may vary based on the severity of the mental and physical 
symptoms which are attributed to the disorder.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

VA regulations provide that when a single disability has been 
diagnosed as both a physical condition and as a mental 
disorder, the rating agency shall evaluate it using the 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.  

In a similar case, Brady v. Brown, 4 Vet. App. 203 (1993), 
where the veteran sought service connection for a 
gastrointestinal disorder and headaches, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") affirmed the Board's denial of 
service connection for those physical disorders.  The Court 
based their decision on the prohibition against pyramiding 
set out in 38 C.F.R. § 4.14.  The Court found that because 
the veteran had been granted service connection for a 
psychiatric disorder that, in the Board's view, was 
manifested in part by physical symptoms for which he claimed 
entitlement to compensation, the appellant had already been 
compensated for his disabilities.  Although the provisions of 
the Schedule for Rating Disabilities for evaluating 
disability due to Mental Disorders have been amended since 
the decision in Brady the language regarding evaluation of 
disabilities, which include a physical and a mental component 
being evaluated under the predominant disability, have been 
retained as set out above.  

In order to accurately compensate the veteran for her 
service-connected somatoform disorder there must first be a 
definitive determination as to the physical symptoms which 
are attributable to her somatoform disorder.  The Board has 
noted that although the RO has diligently assisted the 
veteran in pursuing and developing her claim, a somatoform 
disorder was not diagnosed until May 1998.  Service connec-
tion for a somatoform disorder was not granted by the RO 
until September 1998.  As a result the VA examiners in 1997 
were not requested to consider whether her claimed 
disabilities were related to her somatoform disorder.  They 
were only asked to give an opinion as to any relationship 
between anxiety in service and migraines and esophageal 
reflux.  The veteran contends that her service-connected skin 
disorder and her claimed esophageal reflux disease and 
migraines are all related to her somatoform disorder.  She 
submitted a January 1999 statement from her private 
psychiatrist directly to the Board in March 1999.  The 
statement indicated that her somatoform disorder as likely as 
not accounted for her gastroesophageal reflux and migraine 
headaches.  In April 1997 after performing a neurological 
examination a VA physician stated that it was highly unlikely 
that her migraines were caused by anxiety.  The VA physician 
did indicated that they may be aggravated by anxiety.

In order to properly adjudicate the veteran's claims the RO 
must first determine which physical manifestations are 
attributable to the veteran's service-connected somatoform 
disorder.  A determination must then be made as to which 
aspect, the mental disorder or physical condition, is the 
dominant (more disabling) aspect of the disorder.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  In this 
case as in Fenderson, the veteran has perfected an appeal as 
to the assignment of the initial rating for her service-
connected non-specific dermatitis following the initial award 
of service connection.  Accordingly, the RO is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This includes 
consideration of whether the evidence warrants "staged 
ratings" for discrete intervals during the period under 
appellate review.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to her claim.  38 U.S.C.A. § 5107 (a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
the veteran in obtaining available facts and evidence to 
support her claim includes providing additional examination 
by a specialist when recommended or indicated.  Hyder v. 
Derwinski, 1 Vet.App. 221 (1991).  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate date of 
treatment for all VA and non-VA health 
care providers who have treated her in 
recent years for her somatoform disorder 
and its physical symptoms.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded an 
examination to determine if any of the 
physical conditions which she claims to 
be related to her service-connected 
somatoform disorder are of organic 
etiology.  The scope of the examination, 
by one or more contributing physicians, 
should be broad enough to cover all 
diseases or conditions which are alleged 
or previously determined to be 
attributable to the somatoform disorder.  
The claims folder must be made available 
to the examiner(s) prior to the 
examination.  The examiner(s) should 
elicit from the veteran a complete list 
any physical problems which she 
attributes to her somatoform disorder.  
All complaints or symptoms having a 
medical cause should be covered by a 
definite diagnosis.  Examinations by 
specialists should be made where 
indicated.

2.  The veteran should also be afforded a 
psychiatric examination to determine if 
any of her physical symptoms are related 
to her service-connected somatoform 
disorder.  The claims folder should be 
made available to the examiner prior to 
the examination.  After examining the 
veteran and reviewing her medical records 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that each of her physical 
symptoms are a manifestation of her 
service-connected somatoform disorder.  
The examiner is then requested to render 
an opinion as to whether the veteran's 
somatoform disorder or its physical 
symptoms represent the dominant aspect of 
her condition.  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and her representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

